SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATUTORY PROSPECTUS DWS Short Duration Fund The following information replaces the existing disclosure under the “FEES AND EXPENSES OF THE FUND” section of the fund’s statutory prospectus: SHAREHOLDER FEES (paid directly from your investment) A B C INST S Maximum sales charge (load) imposedon purchases, as % of offering price None None None None Maximum deferred sales charge (load), as % of redemption proceeds None None None Please Retain This Supplement for Future Reference April 17, 2012 PROSTKR-153
